Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Park on 05/18/2022 (see attached final proposal in email format with attachment).

The application has been amended as follows: 
	In claim 1, please strike the last wherein clause of the claim and replace it with “wherein the dopants of the first and second conductivity types are injected into substantially a same portion of the second part of the channel structure, and the dopants of the second conductivity type are a counter-doping to the dopants of the first conductivity type”.   Note this will amend the claim to be exactly the same as in the attached proposed amendment for this examiner’s amendment with a small change made such that it will read “and the dopants of the second conductivity type are a counter-doping”.  
	In claim 24, please strike “coexist in” on the second to last line, and replace it with “are injected into”, and at the end of the claim just before the period, please insert “, and the dopant of the second conductivity type is a counter-doping to the dopant of the first conductivity type”.  Note this will amend the claim to be exactly the same as in the attached proposed amendment for this examiner’s amendment with a small change such that it says “dopant of the second conductivity type” (instead of the words on the attached proposal) and then also changing “dopants” to “dopant” on the second to last line (instead of “dopants” in the attached proposal).  

Allowable Subject Matter
1.	Claims 1-13 and 21-25 are allowed.  
2.	The following is an examiner’s statement of reasons for allowance:  
a.	The limitations in claim 1:  
“wherein the dopants of the first and second conductivity types are injected into substantially a same portion of the second part of the channel structure, and the dopants of the second conductivity type are a counter-doping to the dopants of the first conductivity type” 

b.	The limitations in claim 24:  
“wherein a dopant of a first conductivity type and a dopant of a second conductivity type different from the first conductivity type are injected into substantially a same portion of the channel structure adjacent to the common source line, and the dopant of the second conductivity type is a counter-doping to the dopants of the first conductivity type” 

c.	The limitations in claim 25:  
“wherein an outer diameter of the second part of the channel structure defined along an interface between the channel structure and the common source line is greater than an outer diameter of the first part of the channel structure defined along an interface between the channel structure and the memory layer” 

when considered along with the rest of the device distinguishes over the prior art of record as there is no prior device or a reasonably obvious variant thereof.  Notable differences include that this device includes:  
a.  wherein some specific dopants of specific first and second conductivity types are injected into substantially a same portion of a specific second part of the channel structure, and the dopants of the second conductivity type are a counter-doping to the dopants of the first conductivity type.  
b.  wherein a dopant of a first conductivity type and a dopant of a second conductivity type different from the first conductivity type are injected into substantially a same portion of a specific channel structure adjacent to a specific common source line, and the dopant of the second conductivity type is a counter-doping to the dopant of the first conductivity type.  
c.  wherein an outer diameter of a specific second part of a specific channel structure defined along an interface between the channel structure and the common source line is greater than an outer diameter of the first part of the channel structure defined along an interface between the channel structure and the memory layer.  
  
As to claim 1, the office notes the art of record fails to show the above noted features in the context of the overall claim.  The office notes here that probably the art of record used for addressing these claims previously and similar art is some of the best art available to the office.  However the office notes that there is no reference which includes these features along with the features of the rest of the claim all that the same time.  Further the office finds that there is no art available which would reasonably suggest this subject matter to be obvious to one of ordinary skill in the art under 35 U.S.C 103.  Thus the office finds the claim to not be anticipated and also finds the claim to not be obvious under 35 U.S.C 103.  The office notes that this is mirrored for claim 24 here as well.  

As to claim 25, the office notes the previously set forth reasons for allowance in the last action.  

The limitations in claim 1 are sufficient to distinguish claims 2-13 and 21-23 which depends from claim 1 over the art of record.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891